Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended March 31, 2008 2007 Earnings (loss): Earnings (loss) before income taxes $ (328 ) $ 81 Add:Total fixed charges (per below) 410 479 Less:Interest capitalized 5 9 Total earnings (loss) before income taxes $ 77 $ 551 Fixed charges: Interest $ 180 $ 227 Portion of rental expense representative of the interest factor 213 233 Amortization of debt expense 17 19 Total fixed charges $ 410 $ 479 Ratio of earnings to fixed charges 0.19 1.15 Coverage deficiency $ 333 $ -
